—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Based upon the misbehavior report and the testimony of the confidential informants, which the Hearing Officer found to be reliable, substantial evidence supports the determination finding petitioner guilty of violating the prison disciplinary rule which prohibits assaults on inmates (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113, 119; Matter of Otero v Coughlin, 225 AD2d 841). We reject petitioner’s contention that he was denied an impartial hearing inasmuch as the record fails to disclose that the Hearing Officer was biased or that the outcome of the hearing flowed from any alleged bias (see, Matter of Dumpson v Mann, 225 AD2d 809, 811-812, lv denied 88 NY2d 805). Petitioner’s remaining contentions have been reviewed and are either unpreserved for review or without merit.
Mikoll, J. P., Mercure, White, Casey and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.